 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 1 of 7 Page ID #:700




 1
     Eric Olson #37630
     Baker, Olson, LeCroy & Danielian
 2   100 W. Broadway #990
     Glendale, CA 91210
 3
     Tel: 818 502 5600
 4   Fax: 818 241 2653
     Email:      eoesq@boldlaw.com
 5

 6   ATTORNEYS FOR CHARLES L.
     LeCROY III as Successor Guardian ad Litem of M.S.
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   RELIASTAR LIFE INSURANCE                 )   NO. 2.19-CV-09628-MCS-AGRx
                                              )
13
     COMPANY                                  )
                   Plaintiff,                     NOTICE OF MOTION BY CHARLES L.
                                              )
14   vs.                                      )   LeCROY III AS GAL OF M.S. TO
                                              )   STAY PROCEEDINGS TO PROTECT
15   M.S. a minor by and through her          )   5TH AMENDMENT RIGHTS OF M.S.;
     guardian CHARLES L. LeCROY III,          )
16                                            )   DECLARATION OF ERIC OLSON;
     VAHE SAROYAN, MIHRAN                     )   POINTS AND AUTHORITIES
17   PAPAZIAN, DOES 1-10,                     )
                                              )
                      Defendants.             )   Hearing:   July 12, 2021
18
                                              )   Time:       9:00 am
19                                            )   Courtroom: 7C
                                              )               350 W. First St
20
                                                              Los Angeles, CA
21                                                Hon. Mark C. Scarsi
22

23

24         PLEASE TAKE NOTICE that on JULY 12, 2021 at 9:00 a.m. at the
25   Courtroom of the Hon. Mark C. Scarsi, Courtroom 7C at 350 West First Street,
26   Los Angeles, CA 90012, Defendant Charles L. LeCroy III as Guardian ad Litem
27   of M.S. will move the Court to stay further proceedings in the within case pending
28




      NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

       5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 1
 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 2 of 7 Page ID #:701




 1   the resolution of Los Angeles Police Department Case No. 211606525 (“LAPD
 2   Case”) in order to protect the 5th Amendment rights of the minor, M.S.
 3

 4         Such motion will be made on the grounds that in the LAPD Case, as more
 5   fully set forth in the attached declaration, on May 27, 2021 a Los Angeles Police
 6   Officer came to the condominium where M.S. resides, announced that he was
 7   there in connection with a report filed about a “3/29 incident, when she had
 8   reportedly thrown a Fabreeze bottle and a pill bottle and hit [Defendant herein
 9   Vahe Saroyan, her father] in the head.” “The officer said that he was not there to
10   question her about that, but to offer the opportunity to enroll in a diversion
11   program. If she did not choose the program ‘according to the LAPD policy and
12   procedures’ he would arrest her, book her at Van Nuys, and then transport her to
13   the juvenile facility at Sylmar, where they would decide next steps for her.” “With
14   diversion, the charges would essentially be dropped.”
15

16         She was given until the following Wednesday (June 2, 2021) to respond.
17

18         Later on May 27, 2021 Shepard Kopp, Esq had been engaged as counsel
19   on her behalf. He has informed the civil attorneys that he has instructed M.S.
20   that she is to protect her 5th amendment rights. He was given an extension of
21   one week (to June 9, 2021) to present exculpatory materials.
22

23         Mr. Kopp reports as of June 9, 2021 “I sent an email to Det. Garcia
24   yesterday detailing much but not all of the exculpatory information that I know
25   about. I told him I would get him the rest of it next week, including citations to
26   specific case numbers…Even after I provide the additional information to him, I
27   expect it will take weeks if not months before we know if formal criminal charges
28   will be brought against [M.S.]” ***”All I have right now is the detective’s assurance


      NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

       5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 2
 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 3 of 7 Page ID #:702




 1   that he will ask his supervisor if they can make an exception to their policy and
 2   request a non-detained petition from the DA”
 3

 4            Such motion will be presented based on this Notice and the attached
 5   moving papers, the files and records of the Court and such other and further
 6   matters as may be brought before the Court.
 7

 8

 9   June 10, 2021                              BAKER, OLSON, LeCROY & DANIELIAN
10

11

12                                              BY:_____Eric Olson_____________
13                                              Eric Olson, attorneys for Charles L. LeCroy
14                                              III as Guardian ad litem of M.S.
15

16

17

18

19

20                                 POINTS AND AUTHORITIES
21   I.
22   INTRODUCTION
23            The Court has authority to stay the civil proceedings where the interests of
24   justice require such an action. See Securities Exchange Commission v. Nicholas
25   569 F. Supp 2d 1065 (CD CA 2008) “After carefully considering Defendants’
26   concerns and the factors enumerated by the Ninth Circuit in Keating, the Court
27   concludes that a complete stay of the civil case is in the best interest of justice.”
28   ***”The Court has a substantial interest in protecting Defendants…constitutional


          NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

          5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 3
 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 4 of 7 Page ID #:703




 1   right to a fair trial in the criminal case. See Press-Enter. Co. v. Superior Court of
 2   Cali, Riverside County, 464 U.S. 501, 508, 104 S.Ct 819, 78 L.Ed.2d 629
 3   (1984)(No right ranks higher than the right of the accused to a fair trial.”)” 569 F.
 4   Supp 2d @ 1072-1073. “A district court has the discretion to stay a civil action in
 5   favor of parallel criminal proceedings if a stay is in the ‘Interest[] of justice”. See
 6   Keating v. Office of Thrift Supervision 45 F.3d 322, 324 (9th Cir 1995).” 569 F.
 7   Supp 2d @ 1069 (See also Pacers, Inc. v. Superior Court, 162 Ca1.App.3d 686
 8   Moreover, there is no prejudice to Defendant Vahe Saroyan and, because the
 9   investigation of the LAPD involves him as well, his 5th Amendment rights are
10   preserved should he desire to raise them. The civil matter should therefore be
11   stayed until resolution of the criminal proceeding against Defendant is resolved.
12   II.
13   FACTS
14   Defendant M.S. is under active investigation and under threat of imminent arrest
15   in connection with an incident involving her and her father, Vahe Saroyan. Her
16   attorney is actively in the process of presenting exculpatory evidence to the
17   LAPD in hopes of avoiding the threated arrest and filing of criminal charges
18   against her. There is no doubt that Defendant’s Fifth Amendment rights are
19   implicated by this parallel civil proceeding. Defendant M.S. will be unable to offer
20   a complete testimony regarding key underlying factual issues without waiving her
21   Fifth Amendment rights.
22   III.
23   THE CASE SHOULD BE STAYED BECAUSE A CRIMINAL CASE IS PENDING
24   . . When civil and criminal cases arise out of the same conduct, which could
25   substantially implicate a defendant’s Fifth Amendment rights, a stay in civil
26   proceedings is proper. S.E.C. v. Nicholas, 569 F.Supp.2d 1065, 1072-73 (C.D.
27   Cal. 2008).
28




       NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

            5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 4
 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 5 of 7 Page ID #:704




 1           The primary inquiry in decisions evaluating whether to stay a case in the
 2   face of an ongoing criminal case is to first consider how the Defendant’s Fifth
 3   Amendment rights are implicated. Here it is the ability of M.S. to fully and frankly
 4   testify about the relationship of herself and her mother with her father Vahe
 5   Saroyan. This is particularly awkward where the trier of fact is the jury as it is
 6   here.
 7   Keating Factors
 8   The court is then to weigh additional factors outlined in Keating v. Office of Thrift
 9   Supervision, supra: “(1) the interest of the plaintiffs in proceeding expeditiously
10   with the litigation or any particular aspect of it, and the potential prejudice to
11   plaintiffs of a delay; (2) the burden that any particular aspect of the proceedings
12   may impose on defendants; (3) the convenience of the court in the management
13   of its cases and the efficient use of judicial resources; (4) the interests of persons
14   not parties to the civil litigation; and (5) the interest of the public in the pending
15   civil and criminal litigation.” Keating, 45 F.3d 322, 324-325 (9th Cir. 1995).
16           In assessing the impact on a Defendant’s Fifth Amendment rights
17   considered together with the above identified Keating factors, courts have
18   granted a stay of civil proceedings even where a Defendant faces the mere
19   threat of criminal charges. See Pacers, 162 Cal.App. 3d 686, [directing trial court
20   to stay alleged assailants’ depositions, in a civil assault case, until after expiration
21   of the criminal statute of limitations, despite no formal indictment filed. The court
22   recognized that postponing the defendants’ depositions would cause
23   inconvenience and delay to the parties but emphasizing that protecting a party’s
24   Constitutional rights was paramount].
25           Analysis of the factors outlined in Keating support granting a stay of the
26   civil matter. The second Keating factor is discussed in detail above explaining
27   that proceeding with the civil action would cause an insurmountable burden upon
28   Defendant M.S,. As to the first Keating factor, co Defendant Vahe Saroyan will


      NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

       5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 5
 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 6 of 7 Page ID #:705




 1   suffer no prejudice if this lawsuit is stayed because he has already filed the
 2   pleadings to perfect his claims. In addition, he has no urgent reason to expedite
 3   the civil action because he is also involved in the investigation of the LAPD case
 4   so his 5th Amendment rights are preserved as well.
 5            To address the third Keating factor, the convenience of the court weighs in
 6   favor of a stay as there is nothing to be gained by moving forward now.          The
 7   LAPD Case will likely be concluded within months. All potential issues will be
 8   eliminated if a full stay issues until all related criminal charges have been
 9   resolved.
10            In regards to the fourth Keating factor, interests of persons that are not
11   parties to the action will not be adversely affected by a stay. Here, Defendant is
12   not aware of any third parties that would in any way be adversely affected by an
13   order granting the stay. The Third party in this case has raised no objection to
14   this stay.
15              As to the final Keating factor, the interest of the public favors a stay
16   because the public has an interest in ensuring that a parallel civil matter does not
17   undermine a criminal case. Unlike the Keating situation, none of these matters is
18   being litigated in the context of widespread public attention. Absent a stay, this
19   case will necessarily impact the ongoing criminal case, a scenario that does not
20   further the public’s interest in a justice system that seeks to ensure fair
21   resolutions of both civil and criminal matters. A stay of the instant matter would
22   promote the public interest by providing Defendant M.S. a meaningful opportunity
23   to properly defend herself in this civil action and protecting her Constitutional
24   rights in the LAPD case.
25   IV.
26   CONCLUSION
27            Based on the foregoing, the Court should stay this civil action until
28   //


          NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

          5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 6
 Case 2:19-cv-09628-MCS-AGR Document 104 Filed 06/10/21 Page 7 of 7 Page ID #:706




 1

 2   Defendant M.S.’s criminal proceedings have been resolved, so that M.S. is not
 3   penalized for the valid assertion of her Fifth Amendment privilege.
 4   June 10, 2021                          BAKER, OLSON, LeCROY & DANIELIAN
 5

 6

 7                                          BY:_____Eric Olson_____________
 8                                          Eric Olson, attorneys for M.S. and Charles
 9                                          L. LeCroy III as Guardian ad litem of M.S.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




      NOTICE OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO STAY PROCEEDINGS TO PROTECT

       5TH AMENDMENT RIGHTS OF M.S.; DECLARATION OF ERIC OLSON; POINTS AND AUTHORITIES 7
